PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,806,725
Issue Date: *20 Oct 2020
Application No. 15/155,258
Filing or 371(c) Date: 16 May 2016
For: SMALL MOLECULE INHIBITORS OF XBP1 SPLICING

:
:
:      REDETERMINATION OF
:      PATENT TERM ADJUSTMENT	
:
:



This is a decision on patentee’s “REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT DETERMINATION” filed April 16, 2021, requesting correction of the patent term adjustment (“PTA”) from 0 days to 177 days.1  

The Office has conducted a manual redetermination of patent term adjustment in response to the request for reconsideration of patent term adjustment. The patent term redetermination resulted in 177 days of patent term adjustment, the amount requested by patentee. 

Patentee is entitled to PTA of 177 days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 80 + 352 + 0 – 32 – 223 = 177 days.

The request for reconsideration of patent term adjustment is GRANTED. 

The matter is being referred to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating the revised patent term adjustment of 177 days.  

Inquiries specific to this matter should be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosures:  	Adjusted PTA calculation
Draft Certificate of Correction



    
        
            
    

    
        1 Patentee submitted a $210 petition fee and $1160 fee for a four-month extension of time under 37 CFR 1.136(a) on April 16, 2021. Accordingly, the Office considers patentee’s request timely filed.